EXHIBIT 10.06

 

LOGO [g91445g92r49.jpg]     

8989 Herrmann Drive, Suite 300

Columbia, Maryland 21045

www.atcassociates.com

410-381-0232

Fax 410-381-8908

 

December 17, 2004

 

Mr. Wayne Miller

Prudential Mortgage Capital Company

c/o Prudential Bache Properties

Two Ravinia Drive, Suite 1400

Atlanta, Georgia 30346

 

Re:

    

Proposal for Response Action Plan (RAP) Implementation

Central Hampton Business Park

9244 East Hampton Drive

Capitol Heights, Maryland

Proposal Number: 040M408

 

Dear Mr. Miller:

 

ATC Associates Inc. (ATC) is pleased to submit this proposal to
Prudential-Bache/Watson & Taylor, Ltd./2 (Client) to provide environmental
services at the above-referenced site. ATC understands that a Response Action
Plan (RAP) dated November 4, 2004 has been prepared by MACTEC Engineering and
Consulting, Inc. (MACTEC) and approved by the Maryland Department of the
Environment (MDE). Furthermore, ATC has been provided with a copy of MACTEC’s
scope of work (SOW) for the implementation of the approved RAP. ATC has used the
Client supplied SOW in order to prepare cost estimates and our proposal follows
the same formatting for easy comparison. Where appropriate, ATC has made
modifications to the provided SOW.

 

This proposal assumes that ATC will have unlimited access to the site during all
proposed on-site work.

 

PROPOSED SCOPE OF WORK

 

As described above, ATC has utilized the Client supplied RAP and SOW for
completion of this proposal and the following sections are brief descriptions of
each task.

 

Task 8.0—SVE System Design Specifications and Contractor Bid Evaluations

 

ATC will prepare design specifications and subcontractor bid packages, where
applicable, in order to request detailed bids for the installation of five new
wells, installation of a soil vapor extraction (SVE) system with granular
activated carbon (GAC) treatment, soil removal and disposal, and chemical
oxidation of the subsurface. The following services will be evaluated:

 

  •   Vapor emission treatment using granular activated carbon (GAC), including
design, implementation, and servicing program

 

  •   Well installation

 

  •   Laboratory analytical testing services

 

  •   SVE system design and construction

 

  •   SVE system installation (including electrical hook-up)

 

  •   Soil removal and disposal

 

  •   Chemical oxidation pilot study and implementation design

 

  •   Chemical oxidation delivery to subsurface

 

1



--------------------------------------------------------------------------------

Task 8.0—SVE System Design Specifications and Contractor Bid Evaluations

   $ 5,095.00

 

Task 8.1—Utility Clearance, Permits, and Site-Specific Health and Safety Plan
(HASP)

 

Public utility clearances will be obtained prior to the initiation of all
on-site work. MissUtility requires at least 48 hours notification to perform a
utility mark out. ATC does not guarantee marking the exact locations of public
utilities. Furthermore, MissUtility will not mark utilities on private property.
ATC understands that as-built drawings showing the on-site utilities will be
provided prior to any on-site work is performed. ATC is not responsible for
damage to underground utilities that are not properly located by public locators
or not shown on as-built drawings. Furthermore, ATC is not responsible for
damage to USTs and/or piping, or release of product from any USTs whose
locations were unknown prior to initiating on-site work.

 

ATC will obtain permits for the installation of the five proposed wells. Prior
to the installation of the SVE system, ATC will prepare and submit an air
quality permit to construct application to the MDE. Additionally, ATC will
request a hazardous waste generator permit number from the MDE (on behalf of the
Client).

 

ATC will prepare a site specific Health and Safety Plan (HASP) based on reported
site conditions and Client provided information. The HASP will reference the
appropriate safety precautions for the specific work to be performed on site
during the field activities, and the appropriate measures to take in the event
of an incident. The HASP will be maintained by ATC and be on site during the
proposed fieldwork.

 

Task 8.1—Clearance, Permits, and Site-Specific Health and Safety Plan (HASP)

   $ 3,720.00

 

Task 8.2—Well Installation (new SVE wells)

 

A total of five SVE recovery/groundwater monitoring wells will be installed at
the site in accordance with the RAP. ATC will contract a qualified Maryland
licensed well driller to complete well installation activities. A hollow stem
auger drill rig will be utilized to install the four exterior wells and a skid
mounted direct push rig will be utilized to install the one interior boring due
to height restrictions. During completion of the wells, ATC will provide on-site
technical oversight, field screening, and soil sample collection.

 

It is ATC’s understanding that one of the wells (W-12) will be located within
the on-site building and that two interior non-load bearing walls will need to
be demolished and removed prior to well installation. ATC has provided costs
associated with the demolition and removal of these interior walls. These costs
assume that the walls are constructed of wood or metal stud framing and drywall
and do not contain any asbestos, electrical and/or plumbing outlets,
wiring/lines, or other devices. Additionally, this proposal assumes that ATC is
not responsible for reconstruction of the walls, refinishing, or other touch-up
type of work associated with demolition activities.

 

The new wells will be constructed of 4-inch ID PVC casing and well screen. The
wells will be installed to an approximate total depth of approximately 25 feet
bgs and the screened interval will be placed from five feet bgs to 25 feet bgs.
The costs for this task include drilling.

 

ATC will collect soil samples during the completion of the borings and the soil
will be visually observed for indications of impact and continuously scanned
with a photoionization detector (PID) for volatile organic compounds (VOCs). One
soil sample per boring (new well) will be collected and placed in laboratory
approved glassware, packed in a cooler with ice, and transported promptly under
proper chain-of-custody to a laboratory for analysis. A total of five soil
samples will be submitted for analysis of VOCs via Environmental Protection
Agency (EPA) Method 8260.

 

Task 8.2—Well Installation (new SVE wells)

   $ 20,547.50

 

Task 8.3—Monitoring Well Development, Gauging, Sampling, and Elevation Survey

 

In order to determine the baseline water quality data prior to system start-up
and chemical oxidant injection, the five new SVE wells and 12 existing
groundwater monitoring wells will be developed, sampled, and surveyed. The 17
monitoring wells will be developed utilizing intermittent surging and pumping
until a minimum of three well volumes of water is removed and/or the discharge
water appears to be relatively clear in appearance, whichever occurs first. All
purge water will be containerized on-site as requested by the client. After well
development is complete, the wells will be allowed to stabilize for
approximately two weeks prior to sampling.

 

2



--------------------------------------------------------------------------------

ATC will collect a groundwater sample from each well. Prior to sample
collection, ATC will purge approximately three well volumes from each well. All
purge water will be containerized on-site as requested by the client. As
specified in the information provided by the client, ATC is assuming only three
drums will be generated during the completion of Task 8.3.

 

The groundwater samples will be collected using dedicated disposable bailers.
The groundwater samples will be placed in clean, laboratory-approved glassware,
labeled, packed in a cooler with ice, and transported promptly under proper
chain-of-custody to a certified laboratory for analysis. All groundwater samples
will be analyzed for volatile organic compounds (VOCs) via Environmental
Protection Agency (EPA) Method 8260. Costs for the laboratory analysis are based
on a standard turn-around-time (TAT) of 10 business days. If expedited TAT is
requested, additional costs will be incurred.

 

In addition to sample collection, ATC will collect groundwater data including
pH, temperature, conductivity, dissolved oxygen, and oxidation reduction
potential (ORP). While on-site to sample the groundwater wells, ATC will survey
the top-of-casing elevation to a common on-site datum.

 

Task 8.3 Monitoring Well Development, Gauging, Sampling, and Elevation Survey

   $ 6,440.50

 

Task 8.4—Remediation System Installation and Oversight

 

ATC will perform the installation of the SVE remediation system and associated
construction oversight activities. The SVE system will consist of a 5-horsepower
explosion-proof regenerative blower to create a vacuum which will induce air
flow toward the extraction wells for recovery. The SVE system will also include
a moisture collection drum and in-line filter. The system will include control
valves and vacuum gauges to monitor and regulate the system.

 

The extracted soil vapor will be routed from the extraction wells to the blower
through below grade PVC piping. This task does not include costs for the
characterization, storage, transportation, or disposal of impacted soil
associated with the completion of piping trenches as the trenches appear to be
located within the source removal area described in task 8.5.

 

The remediation system will be contained in a six foot by ten foot mobile
trailer that will be staged on-site during remediation. A licensed electrical
contractor will be utilized to supply power from an on-site source to the
control panel inside the mobile trailer. This proposal does not include
electrical power costs to operate the system. The treatment of vapor discharge
is discussed in task 8.6.

 

Upon completion of the SVE system installation, ATC will attempt to return all
disturbed areas of the site to their original condition. In some instances
patching of the asphalt, concrete, etc. will be necessary to complete the
restoration work. ATC has not included costs for restoration beyond industry
standards. All trenches and excavations will be backfilled with clean fill. ATC
has not included costs for flowable fill as other acceptable alternative methods
of backfill can be utilized on this site.

 

Task 8.4—Remediation System Installation and Oversight

   $ 84,908.00

 

Task 8.5—Removal and Disposal of Impacted Soil

 

Per the information provided by the Client, some shallow-source soil removal
will be completed at the site. ATC understands that a 25 foot long by 35 foot
wide by 2 foot depth area of soil will be excavated and transported to a
certified disposal facility. ATC also understands that this excavation will
block access to several storage units near the southwest corner of Building D.
The following scope of work will be completed:

 

  •   An 875 square foot area of asphalt will be removed and disposed of

 

  •   Approximately 65 cubic yards of soil will excavated and directly loaded
onto trucks for transport to the disposal facility

 

  •   During excavation, ATC will record observations and collect
field-screening data from the removed soils utilizing a photo-ionization
detector (PID)

 

  •   Once complete, the excavation will be backfilled and re-asphalted (asphalt
cover will be approximately four-inches thick)

 

3



--------------------------------------------------------------------------------

Task 8.5—Removal and Disposal of Impacted Soil

   $ 23,260.00

 

Task 8.6—SVE Vapor Phase Granular Activated Carbon

 

Per the Response Action Plan (RAP), two 5,000-pound vapor phase granular
activated carbon (VPGAC) units will be placed in series and in line with the
remediation system trailer. This system will be utilized to maintain emissions
to below the permit requirement.

 

The estimated costs for this task include one-year rental and operation of two
5,000-pound VPGACs with delivery. Based on the client-provided specifications,
ATC assumes that approximately eight additional carbon changes will be required
during the year. These services are provided by the VPGAC manufacturer as a
turn-key service.

 

The costs provided assume that the carbon will likely be classified as hazardous
waste for disposal purposes. The estimated costs do not include the termination
and removal costs of the VPGAC units. ATC has provided the termination costs as
a separate line item cost, however they are not included in the total estimate.

 

Task 8.6—SVE Vapor Phase Granular Activated Carbon

   $ 127,251.00

Termination of Unit Rental—2 units @ $4,125.00 / unit
(not included in final price)

   $ 8,250.00

 

Task 8.7—Remediation System Start-Up and First Week of Operation & Maintenance

 

Upon SVE system start-up, ATC will provide daily operation and maintenance (O&M)
of the remediation system for a period of five days. During this period ATC will
collect system readings and system samples. More specifically, ATC will collect
daily vacuum readings and organic vapor readings in select wells, measurements
of the air flow rate, and collection of air samples. This information will be
used in an effort to determine the effectiveness of the remediation system.

 

Task 8.7—Remediation System Start-Up and First Week of Operation
& Maintenance

   $ 8,770.00

 

Task 8.8.1—Remediation System Start-Up Weekly O&M (next three weeks)

 

ATC will collect system data as described in task 8.7 weekly for a period of
three additional weeks.

 

Task 8.8.1—Remediation System Start-Up Weekly O&M
(next three weeks)

   $ 5,067.00

 

Task 8.8.2—Monthly O&M (11 months)

 

ATC will provide long-term O&M of the remediation system for the remainder of
the year (11 months). ATC will collect system readings and system samples each
month. Additionally, ATC will perform monthly maintenance the filters, blower,
gauges, valves, and other components of the system. This proposal does not
include costs for equipment replacement or repair due to normal operating
conditions or conditions beyond ATC’s control.

 

Task 8.8.2—Monthly O&M (11 months)

   $ 21,846.00

 

Task 8.8.3—Quarterly Indoor Air Quality Sampling (three events)

 

Once per quarter for up to three quarters (one quarter will be covered by annual
sampling event as described in task 8.8.4), ATC will perform indoor air quality
(IAQ) sampling in select tenant spaces to monitor the change in indoor air
concentrations. The proposed number of IAQ samples to be collected during this
event was not included in the Client supplied SOW or other associated documents;
therefore, ATC assumes that three IAQ samples per quarter will be sufficient for
adequate monitoring. The IAQ samples will be analyzed for VOCs via EPA Method
8260.

 

Task 8.8.3—Quarterly Indoor Air Quality Sampling (three events)

   $ 6,000.00

 

Task 8.8.4—Annual IAQ Sampling (one event)

 

ATC will collect IAQ samples from within select tenant spaces to monitor the
change in indoor air concentrations. The proposed number of IAQ samples to be
collected during this event was not included in the Client supplied SOW or other
associated documents; therefore, ATC assumes that seven IAQ samples will be
sufficient for the annual monitoring event. The IAQ samples will be analyzed for
VOCs via EPA Method 8260.

 

4



--------------------------------------------------------------------------------

Task 8.8.4—Annual IAQ Sampling (one event)

   $ 3,220.00

 

Task 8.8.5—Quarterly Groundwater Sampling (three events)

 

ATC will collect one round of groundwater samples from the on-site wells as
described in task 8.3 for three quarters. The proposed number of groundwater
samples to be collected during this event was not included in the Client
supplied SOW or other associated documents; therefore, ATC assumes that eight
groundwater samples will be sufficient for the annual monitoring event. The
Client supplied SOW also referenced an additional baseline groundwater sampling
event in this task. It appears that this is a mistake and only one round of
baseline groundwater sampling should be required; therefore, ATC has not
included costs for this event as they are included in task 8.3. All groundwater
samples will be analyzed for VOCs via EPA 8260.

 

Task 8.8.5—Quarterly Groundwater Sampling (three events)

   $ 6,561.00

 

Task 8.8.6—Annual Groundwater Sampling (one event)

 

ATC will collect groundwater samples as described in task 8.3 from all existing
and proposed on-site wells. All groundwater samples will be analyzed for VOCs
via EPA Method 8260.

 

Task 8.8.6—Annual Groundwater Sampling (one event)

   $ 4,335.50

 

Task 8.8.7—Quarterly Reporting (four events)

 

ATC will utilize groundwater elevation, groundwater sampling, system monitoring,
system sampling, IAQ sampling, and any other relevant data to prepare quarterly
Response Action Plan Monitoring Reports (RMR). Each quarterly report will
summarize all field measurements and sampling results and be submitted to the
Client for review prior to submittal to the MDE. The RMR report will be
submitted to the Client approximately 10 business days after receipt of all
necessary laboratory data and other information.

 

During completion of the RMR, ATC will evaluate the effectiveness of the
remediation system and the Client will be notified of any recommended
modifications.

 

Task 8.8.7—Quarterly Reporting (four events)

   $ 6,430.00

 

Task 8.9—Post Operational Monitoring

 

ATC will perform post operational monitoring for a total of four quarters upon
deactivation of the remediation system. Each quarterly event will include the
following tasks:

 

  •   Collection of seven IAQ samples and analysis of VOCs via EPA Method 8260

 

  •   Gauging of all existing and proposed on-site wells

 

  •   Collection of groundwater quality field data including pH, dissolved
oxygen, oxidation/reduction potential, temperature, alkalinity, and hardness

 

  •   Sampling of all existing and proposed on-site wells and analysis of VOCs
via EPA Method 8260

 

Additionally, ATC will collect three soil samples from the area adjacent to well
W-4 at discreet depths. These samples will also be analyzed for VOCs via EPA
Method 8260. Based on a review of the Client supplied SOW, the frequency of this
soil sampling event is unclear. ATC assumes that this sampling event will only
be performed one time. Additionally, the Client supplied SOW does not include a
method of collecting these samples. It is likely that a direct push drill rig
will need to be utilized for sample collection. ATC has provided costs for use
of this equipment in our proposal.

 

Task 8.9—Post Operational Monitoring

   $ 27,391.50

 

Task 9.0—In-Situ Chemical Oxidation Pilot Test and Full-Scale Implementation

 

ATC understands that based on site conditions and plume characteristics, In-Situ
Chemical Oxidation (ISCO) was proposed as the remedial alternative to treat
dissolved-phase VOCs. Based on the provided information, ATC has reviewed the
current treatment plan of a pilot study and two additional full-scale treatments
for the site. ATC has limited information available of the site conditions and
plume characteristics in order to complete an estimate of this task. Based on
the client-supplied information, ATC has contacted several ISCO manufacturers in
an attempt to gather estimated costs and remediation strategies.

 

5



--------------------------------------------------------------------------------

With the information provided, ATC proposes the use of a Fenton’s reagent and
sodium permanganate for use at this site. This strategy requires the
installation of three injectors for the pilot, primary, and polishing
treatments. Each injector would have a radius of influence of approximately 15
feet. A total of approximately 7,500 pounds of hydrogen peroxide (50%) and 102
pounds of sodium permanganate will be injected during the treatment. The
estimate provided includes project design, injector installation, mobilization,
injection program, reagents, and final report.

 

ATC also notes that with the Client’s authorization, ATC can likely negotiate
the same terms for reduced costs from Regenesis as noted in the scope of work.
Assuming this reduced cost can be obtained, ATC estimates a net savings of up to
$40,000.

 

Task 9.0—In-Situ Chemical Oxidation Pilot Test and Full-Scale Implementation

   $ 98,230.50

Anticipated savings from Regenesis

   $ 40,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Estimated Cost with savings

   $ 58,230.50     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Cost Summary

 

Task 8.0—SVE System Design Specifications and Contractor Bid Evaluations

     $ 5,095.00

Task 8.1—Clearance, Permits, and Site-Specific Health and Safety Plan (HASP)

     $ 3,720.00

Task 8.2—Well Installation (new SVE wells) (includes driller)

     $ 20,547.50

Task 8.3 Monitoring Well Development, Gauging, Sampling, and
Elevation Survey Estimate

     $ 6,440.50

Task 8.4—Remediation System Installation and Oversight

     $ 84,908.00

Task 8.5—Removal and Disposal of Impacted Soil Estimate

     $ 23,260.00

Task 8.6—SVE Vapor Phase Granular Activated Carbon (one year rental)

     $ 127,251.00

Task 8.7—Remediation System Start-Up and First Week of Operation & Maintenance

     $ 8,770.00

Task 8.8.1—Remediation System Start-Up Weekly O&M (next three weeks)

     $ 5,067.00

Task 8.8.2—Monthly O&M (11 months)

     $ 21,846.00

Task 8.8.3—Quarterly Indoor Air Quality Sampling (three events)

     $ 6,000.00

Task 8.8.4—Annual IAQ Sampling (one event)

     $ 3,220.00

Task 8.8.5—Quarterly Groundwater Sampling (three events)

     $ 6,561.00

Task 8.8.6—Annual Groundwater Sampling (one event)

     $ 4,335.50

Task 8.8.7—Quarterly Reporting (four events)

     $ 6,430.00

Task 8.9—Post Operational Monitoring

     $ 27,391.50

Task 9.0—In-Situ Chemical Oxidation Pilot Test and Full-Scale
Implementation (includes anticipated reduction)

     $ 58,230.50       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

     $ 419,073.50       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

During the execution of a project, any situations that are beyond the scope of
work presented here will be reported to the Client. Specific recommendations
will be given, but no further actions will be taken without written
authorization from the Client. Should additional work be performed, the same
unit rates listed on the fee schedule will be applicable. Such additional work
would include any consultation and/or contacts with the client beyond that which
is necessary to complete the project report.

 

Our fees will remain binding for 60 days. If our proposal is not activated
within 60 days, ATC reserves the right to modify the scope of work and/or costs
for such work to reflect current conditions. Once the project is activated, our
fees will remain fixed for six months after which minor adjustments to the rates
might be necessary to reflect additional costs.

 

6



--------------------------------------------------------------------------------

AUTHORIZATION

 

All work will be conducted in accordance with ATC’s Terms and Conditions. As
stated in our Terms and Conditions, payment is due within 30 days of invoicing.
If this proposal is acceptable, please sign and return one copy of the Proposal
Acceptance Agreement, which is required for project activation and scheduling.
ATC will await formal notice to proceed prior to the scheduling of this project.

 

ATC is pleased to have prepared this proposal for Prudential Mortgage Capital
Company c/o Prudential Bache Properties. Should you have any questions, please
contact our office in Columbia, Maryland at (410) 381-0232. Our facsimile number
is (410) 381-8908.

 

Respectfully,

ATC ASSOCIATES INC.

 

/s/ Shawn A. Seaman

--------------------------------------------------------------------------------

    

/s/ Matthew J. Eberl, CHMM

--------------------------------------------------------------------------------

Shawn A. Seaman

    

Matthew J. Eberl, CHMM

Manager, Phase II Group

    

Branch Manager

        

Authorized by: /s/ Wayne Miller    

      

                          Wayne Miller

      

                          Title: Vice President

      

                          Prudential Mortgage Capital Company

 

7